 

. Case 5:21-cv-05022-TLB Document1-1 Filed 02/02/21 Page 1 of 6 PagelD #: 5

IN THE UNITED STATES DISTRICT CO rH FOR RECORD

 

WESTERN DISTRICT OF ARKANS
DIVISION
NOV 23 2020
THE DISTRICT COURT OF
Hason So. Carica BENTON COUNTY ARKANSAS
(Plaintiff
IZZol Cashay Jane, Siton Mo 65455
775-72) 240

 

(Your name, address, telephone number)

vs. Civil Action No. Lr- ot: LA/¥

(To be supplied by clerk)
Bekoer+
(Defendant(s))
,fe DZ7S5¢b

(Names(s), tb telephone number(s)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION
1, This action is brought pursuant to:

Age Discrimination in Employment Act

Americans With Disabilities Act
¥ _ Title VII of the Civil Rights Act
2. Plaintiff filed charges against the defendant(s) with the Equal Employment
Opportunity Commission on Devember JZ, ZIG charging defendant(s) wi
Liber a 8) with acts
(Month/Day) (Year)

of discrimination based on (1) age, (2) XX disability, (3) race, (4) color,
(5) ‘i sex, (6) religion, (7) national origin, A copy of the charges filed with the
EEOC is attached to this complaint.

 

42.

 

 
Case 5:21-cv-05022-TLB Document1-1 Filed 02/02/21 Page 2 of 6 PagelD #: 6

 

3, * ‘
The Equal Employment Opportunity Commission issued 8 Determination and/or Notice

of Right to Sue which was received by plaintiff on Aigacy Z§__, 2020. , a copy of which is
attached to this complaint.

4. Defendant(s) discriminated against plaintiff by:
(a) failing to employ plaintiff,
(b) terminating plaintiff's employment,

(c) failing to promote plaintiff,

@ 4 Gender FHertirte

 

 

 

 

 

5. The act(s) of discrimination complained of occurred on or about Mayen ;
20_Io _. Briefly describe;

  
 
    

    
       

tn Katie dors crantenant ae Toon
Seance Seer B hefttxeion CAM Std b (My RATS Ae pans Peer Tins Tafe
ne “py, BE wes sihetiel (, Uyserimination fae a. total
the 4 yews of My Unf “Yermans at Bevaert. |

1-

  

 

 
 

Case 5:21-cv-05022-TLB Document1-1 Filed 02/02/21 Page 3 of 6 PagelD #: 7

, Ln

°

—_=

6. The defendant(s):
(a) ____ is/are still committing
(>) _ is/are no longer committing
(c)
the acts set forth in the above paragraph.

may still be committing

 

7. WHEREFORE, Plaintiff prays for the following relief:

 

 

(a) Defendant(s) be directed to employ plaintiff.
(b) Defendant(s) be directed to re-employ plaintiff.
(c) Defendant(s) be directed to promote plaintiff.

 

(4) _ x Defendant(s) be directed to (om Pin2O-tor 4 28 WS

 

 

and for such other relief as may be appropriate, including injunctive orders, damages, costs and
attomeys fees.

8. Jury Demand: I hereby Demeyid a trial by jury of any issue triable
; (Demand/Waive)
of right by a jury.

Geta of se tp

 

-14-

 
Case 5:21-cv-05022-TLB Document1-1 Filed 02/02/21 Page 4 of 6 PagelD #: 8

 

 

 

 

 

DISTRICT COURT OF BENTON CO - ROGERS DIV RECEIPT #: 20-13364
1901 S. DIXIELAND ROAD RECEIPT DATE: | a
ROGERS, ARKANSAS 72758 RECEIPT TIME: ——3:36:2SPM
(479)621-1132
PAYER PLAINTIFF
Carmical, Kasan Jo Carmical, Kason Jo
17301 Cashaw Lane 17301 Cashaw Lane
Dixon, Missouri 65459 Dixon, Missouri 65459
CASE STYLE:
Carmical, Kason Jo VS. Bekaert
AMOUNT
CASE # DESCRIPTION PAID
CV-20-1214 Cost $65.00
CV¥-20-1214 Fee $15.00
CV-20-1214 Fee $2.50
TOTAL: $82.50
Receipt Type: In Pereon Amount Tendered: $82.50
Payment Method: Money Order : $0.00
Payment Reference: 1550004200 Change Returned: ,
Payment Receipted By: BM
Cash Drawer Location: Court Clerks Office - CV-SC Receipt #20-13364 For
the Amount Of —~—> $82.50

Receipt Memo:

 

 
 

: Case 5:21-cv-05022-TLB. Document 1-1 Filed 02/02/21 Page 5 of 6 PagelD #: 9

| :

CERTIFICATE OF SERVICE

1,

 

, State that I have, on this day of :

» 200__, mailed a true and correct copy of the above and foregoing to
the following:

(Name and addresses of persons served)

 

 

 

~23-

 
» Case 5:21-cv-05022-TLB Documenti1-1 Filed 02/02/21 Page 6 of 6 PagelD #: 10

01/11/2021

ATTN: TAMARA LETNER

C/O: BEKAERT CORPORATION

1395 S, MARIETTA PKWY, SUITE 500-100
MARIETTA GA UNITED STATES 30067

 

PROCESS SERVED
SERVED TO: BEKAERT CORPORATION
TITLE OF ACTION: KASON JO. CARMICAL VS, BEKAERT CORPORATION
1, DOCUMENTS SERVED: Summons And Complaint

2, DELIVERED BY: Process Server

3, COURT: United States District Court For The Western District of Arkansas
4, CASE NO,: CV-20-1214

5. DATE OF SERVICE: 01/11/2021
6. DELIVERY METHOD: 7725 9251 0464

Thank you for choosing URS Agents, LLC as your registered agent.

3675 CRESTWOOD PARKWAY @ SUITE 350 @ DULUTH,GA 30096
P:600,567.4397 MIF:800.567.4398 MM URSAGENTS.COM N ET

CORAOILATION SERV HOES, INC:

 

URS

AGENTS LLC

 
